OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                         AUSTIN




  Honorable Ray Winder
  oounty Attorney
  coclksuotmty
  oalnea*ill~,Texw




      then'qlaasea&lad (11 nhether di(loretloon
                                             to re-
      qulrs‘suchMa6nds’for
                         deputieslies entirelyrlth
      the employing,mrloeror (2) lr final discretion
      bz~    nattcaf
                   devollosupon the oomariesloners*
           7
          *'Art. 3902, Bsv. Civ. Statutes, as wended,
      providesfor appointment02 dsputiea,aseiatants
      or olsrkeby dietrl~t, oounty or PreOinOt offi-
      Gers requlrirqthem. Ofiloislbonds for them
      deputiesnot Uisoussedin th3.eArtiole.




1 _^.
~worablo   Ray Waler,    Page 2



         "Artlole3899 at aeld Stat&w requiresCounty
    OZfioexato make monthly reports of espenmsafn-
    ourrsdin the qonduotof the offloe. Sootion (b)
    tm-00r  p~0tib4~, in pert,66 r0ii0w
               "'l&ohoifioernamed in thie Aot,
           nhara he xeoolresa salaryes 5oapensa-
           tion fat b&a msnlges, shall be entitled
           and pernittedtopurohaseas oharge to
           hla oouuty all rsaaombls e&pursesneo-
           wsary in the proper and legal oonduot
           of his ofHoer prmuiusaon offiolalbands,
           pxwmlunoon fire, burglary, theft,rob
           berp lneuxanoe proteatiug funds, and
           inaludlngthe4mat 0r surety bonds ror
           his deputies, providedthat expsosecr in-
           ourredfor p~wduns on oiflolals’ bonds
           ior tho oouqtytreaauxer,oountyaud;ltor,
           oountymaa   bomalselan4ro oo.unty sohtw3.
           6uperintsodento; and the kids und'm&ml
           in5pwtbrt  &mlu&*   the tis+ ,oisurety    .'
           bondu for wy daputlsoof any suMa taffh
           00x6,llayalso be lnaluded, ati6ouah ex-
           penw to be psrrmd on, pre~etormined    a&
           allorediathe tlm & aearrat,a~nearly
           as powible,   by the oomlsaioners   oooxt
           onae &a& mnth for the etmuinaaonth,
           upon the rpplloatlw by wbh efflaor, .
           statin&tha kind, probablaamouutof es-
           p@ndituraand the nWesalt7 r b r r uo hl* .‘,;
                                                      “~
           poses of his &floe rm su(rhensuing
           monthsrhioh applloatlonsh&l, befor*
           pnsentation ii8&A aourt,'rirntbe 6n-
           domed b7~the oountyaUditOr,if any,
           otliernire the oounty treasurer, only aa
           to whether fund8 r&x%availableior pak7-
           mat 0r SUO~ BS~~WW.~ ****+
        w?or y&p I&ma&ion in aonstderinuthe que~
    tlow hersin presented,1 quote or refer to VariOW
    statutes on the subjeotof deputiesiOr OOUat7 of-
    fioera,Mr.:
        art,ioler,6~o    or the aevisedcivil statutw al
L   Texas reads.   as followat
,              ~Wharitfe shall be responsiblefor
           t&e offioialaota of their deputlee,and
            Iionerable
                     Ray Z%der, Paqe 3


                        they shall have power to requirefrom
                        their daputles bond and sscurlty,and
.,.*r
 .‘ ,.,,.
                        they shall hare the 13am awmdlee wplnst
                        theirdeputiesand suretiesa8 any pm-
                        ~,0t~~.y6 Pgainsta sheriffand his

                    lArtluls6879 OS aald Statutesauthcrizosbon-
                stabler in Ulttere or 8,000 oc more lnhebltant6
                (applicableto the Olty of GainesvilleSn Cooke
                Oouatp)to appointdeputies *xvhoshall quelli as
                requlr6U or deputy sh6rirro.*

                    Vu-tiols1938 of said Btatutea with referenoe
                to appolntmeutof deputiesby the &oimtyClerk,
                oantalna    a0 provision    with   resprat     to bond8   0r
                such deputies;
                     mhrtlole 7252 of mild Statutes, aothorlsea
                Count Asssosox-Collsator    of taxos%b .appoLnt
                deputf ea who 'me7 require suoh bon6 trom’the   per-
                (~on no appointed. aa he deem neoesearyfor hla
                indemnity;and the Aasemxm aad COlleetOr      Of
                taxes shall in all oases be liableaud aooount
                able for the praaeeUlng~ cab caieooaduot1x8or-
                ri0e or hle &3putle~.'

                    "Article1650 ar da statutee;. as aam%ed by
                the 44th tegW.ature, aathorlx~ appoLntmt of
                mmistsnt county  auditorsand they *aray be nqulred
                to gite~auohbond aa the Oounty Auditormay deter
                aim, whloh bond shall be paid for by the County
                and ahall run iu ravor 02 the Countyand or the
                County Auditor as their interests nay aQpearl.
                    *Art.,331of said statuteo,authorizea OoUnty
                Attorneys,by eonsentor tie oamiasloners~ wart,
                to appointone or more aasi8tats, ageoiiyingthe
                pom3ra0r tuoh aesietant6,tam of ~riioe,~$a~
                thy ahall take the oath o,roffloe, ate. -2
                IS no requirementthat suoh eeaiataatfile an of-
                ficialbond.-
                        "Art. 3922, Sea.   13(a)   of   said   atatubee pro-
                vides that the oo~iasloners* court mfg authorize
                eclployarent
                           of a stenographerby the County JuQe
                and pRy fOS 5aeh ssS?io68 Gut Of th6 &WlOX-Sl ~iund
Honorable Ray Hndsr,        Page 4


    of the Couaty to an amount not to eme0a Q120o.00
    ‘paryear. There ia no requirement Sor oiilolal
     bona   in   suoh   oaae.
          "Unless the inplloatlona of Art. 3899 (b) of'
     aaid statutes requira the making and filing of
     o;ttioialbanda by deputies of county offloere
     there f~eemato be no auoh reqtclremeatae to dla-
     trlot olark deputies nor the deputies of oouaty
     f=:,"~=t~&pgo;;;~t~            pg~ier~~w:     a5
     silent as to requ~~emat         of b&ads for dt&tiee.*.
          You have quoted or referred to t&e pertinent stat-
utes aad we deem it uaaeoeesary to refer to them fwthe:.
          You are respeotfully advised that it is the opln-
loa of thie department that the oouaty oti%o.oiaIs
                                                 referred to
in your letter may, et their owa option and discrretloa,re-
q&e   tht~ir~deputfssfo arsoute sarety boada; thl&, however,
ia aotmeadatvry.
                                              Very truly yours